Citation Nr: 0947003	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  00-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as due to exposure to chemical or 
biological agents.

3.  Entitlement to service connection for shoulder pain, to 
include as due to exposure to chemical or biological agents.

4.  Entitlement to service connection for a respiratory 
condition, to include as due to exposure to chemical or 
biological agents.

5.  Entitlement to service connection for weakness, to 
include as due to exposure to chemical or biological agents.

6.  Entitlement to a rating higher than 10 percent prior to 
November 9, 2000, for spondyloarthritis of the thoracolumbar 
spine, and a rating higher than 20 percent from that date 
onwards.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had many years of service in the Commonwealth of 
Puerto Rico Army National Guard.  He is credited with a 
period of active duty for training (ACDUTRA) from March to 
September 1960.  He was also called to active duty in Support 
of Operation Desert Storm/Desert Shield from November 1990 to 
June 1991.  He served in the Southwest Asia Theater of 
Operations from January 23, 1991 to May 6, 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a November 1996 rating decision, the RO granted service 
connection for spondyloarthritis of the thoracolumbar spine 
and assigned a 10 percent rating retroactively effective from 
November 22, 1995.  The RO denied additional claims for 
service connection for a nervous condition, anxiety, and 
sleep disorder.  The Veteran perfected an appeal regarding 
this aspect of the rating decision.  
In May 1998, the Veteran also requested a higher rating for 
his service-connected back disability.

In an April 1999 rating decision, the RO denied service 
connection for arteriosclerotic heart disease, shoulder pain, 
a respiratory condition, weakness, and vertigo (claimed as 
headaches).  All claims included consideration of whether 
these conditions were from exposure to chemical or biological 
agents.  The Veteran perfected an appeal with respect to each 
of these issues.

In April 2000, the RO denied the Veteran's claim for an 
increased rating for his service-connected back disability.  
He duly perfected an appeal of that decision.

In April 2001, the Board remanded the case to the RO for 
further development and consideration.

In a subsequent August 2002 decision, on remand, the RO 
increased the rating for the Veteran's back disability from 
10 to 20 percent, effective November 9, 2000.  He continued 
to appeal, requesting an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

In May 2006, as support for his claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (Travel Board hearing).  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).

Later that year, however, in September 2006, the Board again 
had to remand this case because some of the other evidence 
the Veteran had submitted was not covered by that waiver.  
The remand was via the Appeals Management Center (AMC).

The AMC has since considered this additional evidence and 
issued a supplemental statement of the case (SSOC) in August 
2009 continuing to deny the claims, except that the AMC 
granted service connection for vertigo and headaches, 
assigning 10 and zero percent respective ratings 
retroactively effective from May 20, 1998.  Since the Veteran 
has not appealed these ratings and effective date, these 
claims have been resolved and are no longer at issue before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating he must separately appeal these 
"downstream" issues).

In this decision the Board is adjudicating the claims for 
service connection for arteriosclerotic heart disease and 
shoulder pain, including considering whether these conditions 
are due to exposure to chemical or biological agents.  
Regrettably, though, the Board must again remand the 
remaining claims for service connection for an acquired 
psychiatric disorder, a respiratory disorder, and weakness, 
as well as the claim for a higher rating for the back 
disability.  These claims require still further development.  
The remand again will be via the AMC.


FINDINGS OF FACT

1.  It was determined the Veteran had arteriosclerotic heart 
disease, a known clinical diagnosis, approximately five years 
after his separation from active duty, and this condition has 
not been linked by competent evidence to his military 
service.  

2.  The Veteran's complaints of shoulder pain have not been 
attributed to a known clinical diagnosis (i.e., an underlying 
diagnosis to account for this pain), but he also does not 
have objective indicators of a chronic undiagnosed illness 
related to his service during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service, including as a symptom of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1116, 1117, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

2.  An undiagnosed illness manifested by shoulder pain was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant statutes and VA regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 86.



In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in November 1998, June 2005, March 2006, and 
August 2008.  The letters informed him of the evidence 
required to substantiate his claims, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letters dated in March 2006 and August 2008 
also addressed the potential downstream disability rating and 
effective date elements if service connection is ultimately 
granted, as required by Dingess, supra.

Most of the letters were not issued prior to the initial 
adjudication of the Veteran's claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But that was because the VCAA did not even 
exist at the time of the initial adjudication of the claims 
in November 1996, since it was not enacted until some four 
years later in November 2000.  The RO's April 1999 and April 
2000 decisions, which are also at issue in this appeal, 
similarly preceded the enactment of the VCAA in November 
2000.  In these situations, the Court has clarified that VA 
need not vitiate the initial decisions and start the whole 
adjudicatory process anew, as if the initial decisions were 
never issued.  Id.  Rather, VA need only provide any 
necessary VCAA notice and then readjudicate the claims such 
at that the intended purpose of the notice is served, i.e., 
not frustrated, and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claims.  
Id.  In other words, it must be shown the timing error in the 
provision of the VCAA notice is ultimately inconsequential 
and, therefore, nonprejudicial, i.e., harmless error.  See 38 
C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO and 
AMC have readjudicated the claims in various supplemental 
statements of the case (SSOCs), the most recent of which was 
issued in August 2009.  This is important to point out 
because the Federal Circuit Court has held that a statement 
of the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Moreover, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
U.S. Supreme Court indicated that the Veteran, as the 
pleading party, not VA, has this burden of showing why a VCAA 
notice error is prejudicial.  The Supreme Court also made 
clear that a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative.  Id. 

The Board also finds that VA has fulfilled its duty to assist 
the Veteran by obtaining all relevant evidence in support of 
his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  The RO/AMC has obtained all records that he 
and his representative identified as relevant to his claims 
for service connection for heart disease and shoulder pain.  
The Board also notes that, since the Veteran has a known 
clinical diagnosis for his heart disease (arteriosclerotic), 
and since it was first diagnosed several years after his 
service ended, a remand for a medical nexus opinion is 
unnecessary to decide this claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And 
furthermore, since he does not have either a known clinical 
diagnosis to account for his subjective complaints of 
shoulder pain, nor are there objective indicators of a 
chronic undiagnosed illness involving either shoulder, a VA 
examination and opinion are not needed to decide this claim, 
either, including to the extent it is predicated on the 
disability being the result of exposure to chemical or 
biological agents.  Id.  Accordingly, the Board finds that no 
further action is needed to meet the requirements of the VCAA 
or Court.



II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, including heart 
disease, will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309.

Service connection also may be established for a Persian Gulf 
War Veteran who exhibits objective indications of chronic 
disability that cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf Veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.)  See also 
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) 
(when determining service connection, all theories of 
entitlement must be considered).

III.  Arteriosclerotic Heart Disease

The Veteran claims he developed heart disease as a result of 
exposure to chemical and/or biological agents while serving 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  For the reasons and bases set forth below, 
however, the Board finds that the preponderance of the 
evidence is against his claim, so it must be denied.



The record shows the Veteran was diagnosed with 
arteriosclerotic heart disease and high blood pressure during 
a VA examination in March 1996.  Unfortunately, just a little 
more than one year later, in May 1997, he suffered a 
myocardial infarction (heart attack).  Consequently, in June 
1997 he underwent a quadruple coronary artery bypass graft 
for a diagnosis of coronary artery disease.  Thus, in light 
of these diagnoses of arteriosclerotic and coronary artery 
disease, service connection cannot be considered for these 
diseases on the premise they are due to undiagnosed illness.  
In other words, there is no basis to grant service connection 
for the heart disease under the presumptive provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 because the disease 
is clearly not the result of undiagnosed illness.

The Board also finds that the Veteran's claim fails under the 
alternative direct and presumptive theories of service 
connection, since no medical evidence suggests his heart 
disease was incurred in service or that it manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of his separation from active duty.  See 38 C.F.R. 
§ 4.100, 4.104, Diagnostic Codes 7000-7123 (2009), discussing 
the ways to rate the several types of heart disease.  The 
Veteran's service treatment records make no reference to any 
heart-related problems, either in the way of a relevant 
subjective complaint or objective clinical finding such as a 
pertinent diagnosis, and there also is no evidence of any 
heart disease during the one-year presumptive period after he 
left the military in June 1991.  In light of these findings, 
these records provide evidence against his claim under both 
direct-incurrence and presumptive theories of service 
connection.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Indeed, heart disease was not diagnosed until the March 1996 
VA examination, almost five years after the Veteran's 
military service had ended.  This examination report, 
however, does indicate the etiology or date of onset of his 
diagnoses involving arteriosclerotic heart disease and high 
blood pressure.  Also, the record of the quadruple coronary 
artery bypass graft, as well follow-up treatment records and 
several VA examination reports, similarly make no reference 
to the etiology or the date of onset of the Veteran's heart 
disease.

Thus, none of these records showing evaluation and treatment 
for heart disease supports the Veteran's claim that it dates 
back to or is otherwise attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

In addition, the five-year lapse between the Veteran's 
separation from active duty in June 1991 and the initial 
diagnosis of arteriosclerotic heart disease in March 1996 
provides compelling evidence against the claim under both 
direct and presumptive theories of service connection.  In 
other words, this five-year gap tends to disprove the notion 
that his heart disease was either incurred in service or 
initially manifested to the required degree of at least 10-
percent disabling within one year of his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).

The only evidence in support of the claim is the Veteran's 
unsubstantiated lay statements.  But as a layman, without any 
medical training and/or expertise, he simply is not qualified 
to render a probative opinion concerning the cause or date of 
onset of his heart disease.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons generally are not competent to 
render medical opinions, including concerning diagnosis or 
likely etiology of a disorder).  Instead, he is only 
competent to comment on symptoms (e.g., chest pain, shortness 
of breath, etc.) he may have personally experienced during 
and since service, but not the etiology of these symptoms in 
terms of whether they are attributable to heart disease 
resulting from or coincident with his military service.  See 
Davidson v. Shinseki, 5821 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

Ultimately, this is a medical not lay determination, and 
there is no support for the notion that the Veteran had first 
started experiencing heart-related symptoms while in service 
or during the one-year presumptive period following his 
discharge, especially, as mentioned, absent any relevant 
complaints while in service or within one year of his 
discharge, much less a pertinent diagnosis.  38 C.F.R. § 
3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for arteriosclerotic 
heart disease, to include as due to exposure to chemical or 
biological agents.  And as the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

IV.  Shoulder Pain

The Veteran claims that he developed shoulder pain as a 
result of exposure to chemical and/or biological agents while 
stationed in the Persian Gulf.  For the reasons and bases set 
forth below, however, the Board finds that the preponderance 
of the evidence also is against this claim, so it, too, must 
be denied.

This claim fails under a direct-incurrence theory of service 
connection.  First, the Veteran's service treatment records 
make no reference to problems with either shoulder, either by 
way of complaint or objective finding.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  But even more fatal to the claim is 
the fact that no current disability has been identified 
involving either shoulder.  The Board has reviewed numerous 
VA and private treatment records, as well as various VA 
examination reports, none of which list a diagnosis 
pertaining to either shoulder.  

Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  So in the absence of a current disability involving 
either shoulder, there is simply no basis to grant service on 
a direct-incurrence basis.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  See, too, Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability).  And see McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further explaining 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).  Here, though, there is no such indication that 
the Veteran has ever had the required diagnosis of a 
shoulder disability to substantiate his subjective complaints 
of pain.

Since no known clinical diagnosis has been identified, the 
Board will next consider whether the Veteran's complaints of 
shoulder pain are instead due to an undiagnosed illness.  
Even with this additional consideration, however, his claim 
must be denied because there are no objective indicators of a 
chronic qualifying disability involving either shoulder.  
According to VA regulation, objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other non-medical indicators that are capable 
of independent verification, neither of which has been shown 
in this case.  38 C.F.R. § 3.317 (a).



None of the medical records in this case includes any 
objective indicators of a chronic disability involving either 
shoulder, such as weakness or limitation of motion of either 
shoulder.  Indeed, the Veteran reported no complaints of 
shoulder pain while being evaluated for his spinal disability 
for VA compensation purposes.  The lack of any objective 
findings or even subjective complaints during his VA 
treatment and examinations provides highly probative evidence 
against this claim that his shoulder pain is a manifestation 
of an undiagnosed illness.

The Veteran's assertions in connection with his claim and 
subsequent appeal constitute the only indicator in this case 
- which is subjective, not objective.  In other words, in 
addition to the lack of objective symptoms on physical 
examination, there are no non-medical indicators that are 
capable of independent verification concerning his claimed 
disabilities involving his shoulders.  Hence, in the absence 
of objective indicators of a chronic qualifying disability 
involving his shoulders, his claim must be denied.  38 C.F.R. 
§ 3.317(a).  

It is true that lay statements, such as those by the Veteran, 
may be competent to support claims for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau, 492 F.3d at 1372; see also 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Nevertheless, section 
3.317 still requires objective indicators of a current 
disability, which the Veteran has failed to produce in this 
case.  In any event, the complete lack of objective 
indicators during VA examinations and the lack of treatment 
clearly outweigh his personal statements in support of his 
claim.  See Baldwin v. West, 13 Vet. App. 1 (1999) (holding 
that Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
Veteran).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for shoulder pain, to 
include as due to exposure to chemical or biological agents.  
Hence, the appeal of this claim is denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for arteriosclerotic heart 
disease, to include as due to exposure to chemical or 
biological agents, is denied.

The claim for service connection for shoulder pain, to 
include as due to exposure to chemical or biological agents, 
is denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's remaining 
claims for service connection for an acquired psychiatric 
disorder, a respiratory disorder, and weakness, as well as 
his claim for a higher rating for his spondyloarthritis of 
the thoracolumbar spine.  

I.  Service Connection for an Acquired Psychiatric Disorder

A medical opinion is needed before the Board can adjudicate 
the claim for service connection for an acquired psychiatric 
disorder.  A December 2008 VA psychiatric examination report 
lists a diagnosis of "depressive disorder, NOS [not 
otherwise specified]."  The examiner explained that the 
Veteran's symptoms included nightmares, depression, mood, 
frustration, and mild insomnia.  She then stated that "the 
only symptom attributable to the Gulf War experience is the 
nightmares, they are moderate, occasional and not 
incapacitating."  However, she did not offer an opinion as 
to whether the underlying diagnosis of depressive disorder, 
NOS, is attributable to the Veteran's military service.  

This is important because service connection is only 
available for a disability, and not for a mere symptom such 
as nightmares.  See Sanchez-Benitez, 13 Vet. App. at 285 
(holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (the term "disability," as used for VA 
purposes, refers to a condition resulting in an impairment of 
earning capacity).  Therefore, since the VA examiner did not 
comment on the likelihood that the Veteran's depressive 
disorder, NOS, is related to service, additional medical 
comment is needed before the Board can adjudicate this claim.  

II.  Service Connection for a Respiratory Condition

The Veteran claims that he suffers from shortness of breath 
and dyspnea (i.e., a respiratory condition) as a result of 
having been exposed to chemical and/or biological agents 
while stationed in the Persian Gulf.  However, it is unclear 
from the evidence of record whether his respiratory symptoms 
are due to a known clinical diagnosis as opposed to an 
undiagnosed illness.  A June 1997 radiology report notes the 
presence of mild chronic lung disease with minimal blunting 
of the costophrenic angels bilaterally, which could be 
related to pleural thickening.  A December 1998 VA 
respiratory examination, however, concluded that there is no 
evidence of pulmonary disease.  To add to the confusion, the 
Board also recognized that the Veteran's respiratory symptoms 
could be related to his nonservice-connected heart disease.  

In light of these findings, the Veteran should be scheduled 
for an appropriate VA examination to determine whether he has 
a chronic respiratory disability manifested by shortness of 
breath and dyspnea, and if so, whether it can be attributed 
to a diagnosed disability as opposed to an undiagnosed 
illness related to service.  See 38 U.S.C.A. § 1117(a); 
38 C.F.R. § 3.317.  



III.  Service Connection for Weakness

The Veteran is also claiming that he suffers from weakness as 
a result of his exposure to chemical and/or biological agents 
in the Persian Gulf.  Unfortunately, it is unclear as  to the 
exact nature of his complaints - whether he suffers from 
fatigue, weakness of certain muscles, or weakness of certain 
joints - although the records notes his complaints of 
weakness involving both knees.  Consequently, the Veteran 
should be scheduled for an appropriate VA examination to 
determine the exact nature of his complaints involving 
weakness; thereafter, the VA examiner should determine 
whether the Veteran has a chronic disability manifested by 
weakness, and if so, whether it can be attributed to a 
diagnosed disability as opposed to an undiagnosed illness 
related to service.  See 38 U.S.C.A. § 1117(a); 38 C.F.R. 
§ 3.317.  

III.  Increased Rating for Spondyloarthritis of the 
Thoracolumbar Spine

There is conflicting medical evidence concerning the issue of 
whether the Veteran's suffers neurological impairment in his 
lower extremities due to intervertebral disc syndrome (IVDS).  
Thus, the Veteran should be scheduled to undergo another VA 
examination to determine the current severity of his service-
connected low back disability, to include any associated 
neurological symptoms in either lower extremity.  See 38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2008) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim); see also Green v. Derwinski, 1 Vet. App. 90, 92 
(1990) (holding that the fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examining, one which takes into 
account the records or prior medical treatment, so the 
evolution of the claimed disability will be a fully informed 
one.").



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  If possible, return the file to the VA 
psychiatrist that recently examined the 
Veteran in December 2008 for a 
supplemental medical nexus opinion 
indicating whether it is at least as 
likely as not that the Veteran's 
depressive disorder is attributable to his 
military service.  Explain that this issue 
needs to be resolved since the December 
2008 VA examination report includes a 
medical opinion that the Veteran's 
nightmares are related to his service in 
the Persian Gulf War, but made no comment 
as to whether the underlying diagnosis of 
depressive disorder is related to his 
military service.

Reiterate to the designated examiner that 
the term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand (and the prior remand), 
must be made available to the examiner for 
review of the Veteran's pertinent medical 
and other history.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then have the Veteran 
reexamined by someone equally qualified to 
make this necessary determination.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his complaints 
involving respiratory problems.   The 
claims file must be made available to the 
designated examiner for review of the 
pertinent medical and other history, 
including a complete copy of this remand.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
provide a diagnosis for any 
chronic respiratory disorder shown to be 
present.  All objectively demonstrated 
clinical signs of a respiratory condition 
should be reported.  

If the examination does not support a 
clinical diagnosis regarding the Veteran's 
complaints of respiratory problems, 
indicate whether there are any objective 
indications (signs) of chronic disability 
manifested by respiratory symptoms, which 
cannot by history, physical examination, 
or laboratory tests be attributable to any 
known clinical diagnosis.  The examiner 
should also indicate whether the 
complaints of respiratory problems 
represent a "medically unexplainable 
chronic multi-symptom illness defined by a 
cluster of signs or symptoms."

For any clinical diagnosis or objective 
findings of respiratory problems found to 
be present, provide an opinion as to when 
such symptoms were first manifested.  

The examiner must discuss the rationale 
for all opinions provided.



3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his complaints 
involving weakness.   The claims file must 
be made available to the designated 
examiner for review of the pertinent 
medical and other history.  After 
reviewing the claims file and personally 
examining the Veteran, the examiner should 
provide a diagnosis for any 
chronic disorder involving weakness shown 
to be present.  All objectively 
demonstrated clinical signs of weakness 
(as identified by the Veteran) should be 
reported.  

If the examination does not support a 
clinical diagnosis regarding the Veteran's 
complaints of weakness, indicate whether 
there are any objective indications 
(signs) of chronic disability manifested 
by weakness, which cannot by history, 
physical examination, or laboratory tests 
be attributable to any known clinical 
diagnosis.  The examiner must also 
indicate whether the complaints of 
weakness represent a 
"medically unexplainable chronic multi-
symptom illness defined by a cluster of 
signs or symptoms."

For any clinical diagnosis or objective 
findings of weakness found to be present, 
provide an opinion as to when such 
symptoms were first manifested.

The examiner must discuss the rationale 
for all opinions expressed.



4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected spondyloarthritis of the 
thoracolumbar spine, including any 
associated orthopedic and neurological 
symptoms.  The claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review for 
the pertinent medical and other history.

Any special diagnostic testing and 
evaluation deemed necessary should be 
performed.  The examiner must describe all 
symptomatology referable to the Veteran's 
service-connected low back disability, 
including any neurological pathology such 
as sciatic neuropathy or radiculopathy 
affecting the lower extremities.  

The examiner must also indicate whether it 
is at least as likely as not that the 
Veteran's bulging disc are related to or 
part and parcel of his service-connected 
low back disability.

In reporting the results of range-of-
motion testing, the examiner must identify 
any objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain and describe the extent 
of any incoordination, weakened movement, 
and premature or excess fatigability on 
use.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  As well, the 
examiner should indicate whether there is 
ankylosis.

Normal ranges of motion of the 
thoracolumbar spine for VA purposes are 
from 0 to 90 degrees of flexion, from 0 to 
30 degrees of extension, from 0 to 30 
degrees of left and right lateral flexion, 
and from 0 to 30 degrees of left and right 
rotation.  See the Schedule for Rating 
Disabilities effective September 26, 2003, 
Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.

Further regarding the Veteran's disc 
disease (intervertebral disc syndrome 
(IVDS)), the examiner must note the 
frequency and total duration of any 
incapacitating episodes in the past 12 
months.  An incapacitating episode is a 
period of acute signs and symptoms due to 
the IVDS requiring bed rest prescribed by 
a physician and treatment by a physician.

The examiner must also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back disability on 
his ability to work 
(engage in substantially gainful 
employment).

The examiner must discuss the rationale 
for all opinions expressed.



5.  Then readjudicate these remaining 
claims in light of the additional 
evidence, to include consideration of 
assignment of separate ratings for any 
neurologic abnormalities found to be 
associated with the Veteran's service-
connected low back disability.  If any 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond to it before 
returning the files to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


